tcmemo_2010_282 united_states tax_court edward and odette daoud petitioners v commissioner of internal revenue respondent docket no filed date joseph e mudd for petitioners laura a mckenna for respondent memorandum opinion holmes judge the daouds owned two wienerschnitzel franchises in southern california both of which gobbled up unusually large amounts of money these expenses grabbed the commissioner’s attention and during his audit of the daouds’ and returns he found that they had reported a large loss on kitchen equipment they never owned and lacked substantiation for many of the other deductions that they claimed the commissioner determined a large deficiency for each year and wants to add fraud or at least accuracy-related_penalties we make our way through the resulting menu of possibilities to determine the correct taxes and penalties background edward and odette daoud are both highly educated mr daoud has a ph d in engineering and an m b a and he worked as the director of engineering for ameritech the telecommunications company in and part of by his own account he was business savvy he claimed to have anticipated the downturn in the telecommunication market causing him to look for a new job even before he was laid off in date mrs daoud has a bachelor’s degree in physical science and has taken classes toward a master’s degree in psychology she also managed the day-to-day operations of the couple’s two wienerschnitzel franchises in southern california one in cypress and the other in irvine in addition to wage and business income the couple earned rent on a house they owned in austin texas yet despite their many sources of income the daouds reported zero taxable_income in both and after claiming a combination of losses and deductions the largest of all were business_expenses from their wienerschnitzel operations these claimed expenses reduced the more than dollar_figure million in combined yearly sales the restaurants produced to dollar_figure of income in and a dollar_figure loss in the commissioner sent the daouds a notice_of_deficiency we tried the case in los angeles where the daouds lived when they filed their petition i the deficiency and the amounts at issue our first task was to determine what expenses are at issue and in what amounts this was complicated by the way the commissioner made adjustments to the daouds’ returns and by how mr daoud prepared the returns in the first place according to mr daoud’s testimony his wife kept the wienerschnitzels’ books on handwritten daily logs he would then take these daily logs and transfer the information onto his quicken software program once all the information was entered he was able to use the program to generate reports he claims that it was from his quicken reports that he prepared the couple’s tax returns the curious thing about this claim is that many of the amounts on the quicken reports do not match the amounts listed on the daouds’ returns the revenue_agent nevertheless allowed the daouds to substantiate their expenses with these quicken reports she made a few exceptions but if an expense was documented on the quicken reports she generally allowed it--even if the amount was greater than the daouds reported on their returns a consequence of allowing the daouds amounts for certain expenses greater than those which they reported on their returns is that if they can substantiate all the expenses still in dispute their net_income would be even less than what they originally reported we also had difficulty determining the amounts in dispute because the revenue_agent inadvertently increased the daouds’ schedule c income by sometimes disallowing the same expense twice she first disallowed the expenses under an adjustment labeled other expenses which included her changes to the stores’ and schedule cs she then disallowed some of the same expenses in other parts of the notice_of_deficiency we have corrected her mistakes in making our calculations and constructing our tables a schedule c income and deductions the following tables summarize the adjustments made to the daouds’ schedule c income from the explanation of items prepared by the revenue_agent it appears that she used this examination method for both and but neither party introduced the quicken reports into evidence summary of cypress’s schedule c adjustment sec_2001 net gross_receipts cogs advertising car truck commissions fees depreciation insurance mortgage interest other interest legal professional fees pension profit sharing office expenses rent or lease auto machine equipment rent or lease other business property repairs maintenance supplies taxes licenses travel meals entertainment utilities charitable_contributions contracted services laundry pest control trash uniforms total net_income per return dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number per irs dollar_figure big_number big_number big_number big_number -0- -0- --- -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number per return dollar_figure big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number per irs dollar_figure big_number big_number -0- big_number big_number -0- --- -0- -0- -0- -0- big_number -0- -0- -0- big_number big_number big_number big_number big_number the daouds incorrectly categorized other interest as mortgage interest the commissioner disallowed this entire amount--it wasn't interest on a mortgage--but then allowed the amount the daouds could substantiate as other interest the commissioner at first gave the daouds an increased deduction for utilities of dollar_figure but then reduced it by dollar_figure summary of irvine’s schedule c adjustment sec_2001 net gross_receipts cogs advertising car truck commissions fees depreciation insurance mortgage interest other interest legal professional fees office expenses rent or lease auto machine equipment rent or lease other business property repairs maintenance supplies taxes licenses travel meals entertainment utilities charitable_contributions contracted services laundry pest control trash uniforms misc materials total net_income --- --- --- per return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number --- big_number big_number big_number big_number per irs dollar_figure big_number big_number big_number big_number -0- big_number big_number per return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- --- big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- big_number per irs dollar_figure big_number big_number big_number big_number -0- --- -0- -0- -0- big_number big_number -0- -0- -0- -0- big_number -0- -0- -0- big_number big_number the commissioner at first increased irvine’s cogs by dollar_figure but then big_number big_number big_number big_number big_number -0- adjusted it downward by dollar_figure the net amount is listed total schedule c adjustments cypress irvine dollar_figure dollar_figure dollar_figure dollar_figure the parties compromised or conceded some of these adjustments what’s left for us to decide are the following amounts in each instance the difference between the parties’ final positions schedule c expenses still at issue cypress irvine --- --- big_number --- big_number big_number dollar_figure big_number --- big_number big_number dollar_figure big_number big_number --- big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number --- --- big_number big_number cost_of_goods_sold car truck depreciation insurance mortgage interest other interest legal professional services pension profit sharing office expenses rent or lease auto machine equipment rent or lease other business property repairs maintenance supplies taxes licenses travel meals entertainment utilities contracted services laundry pest control trash collection uniforms total the parties did stipulate that the daouds are not entitled to any big_number --- big_number big_number big_number big_number --- --- --- big_number big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number --- big_number --- --- --- big_number --- big_number big_number big_number big_number big_number --- --- --- of the deductions claimed for charitable_contributions b schedule a deductions the commissioner challenged two of the daouds’ schedule a deductions from dollar_figure in claimed gift jewelry expenses and dollar_figure for mileage the daouds conceded after trial that they aren’t entitled to any schedule a deductions beyond those already allowed by the commissioner but they are still relevant for our determination of penalties the daouds also concede that they failed to report a dollar_figure state-income-tax refund received in the daouds were required to include this amount because their schedule a claimed a deduction for all of the state income taxes paid including the amount that they overpaid c gain on the sale of the irvine wienerschnitzel in the notice_of_deficiency the commissioner adopted the calculations of the revenue_agent and determined that there was unreported gain realized on the sale of the irvine business in the daouds purchased the irvine wienerschnitzel in for approximately dollar_figure and sold it for about dollar_figure the irs determined that the adjusted_basis in the business was dollar_figure which included the cost of improvements made by the daouds in in addition it was determined that the daouds had an available net_capital_loss of dollar_figure that could offset some of the gain realized on the sale out of the dollar_figure gain subject_to tax he also determined that dollar_figure was ordinary_income under section and the rest was capital_gain he arrived at these numbers by starting with the amount_paid by the daouds for the irvine wienerschnitzel in about dollar_figure and divided it by years--the recovery unless otherwise noted all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure period for nonresidential_real_property under sec_168 from that calculation he concluded that the depreciation allowed per year under a straight-line method was dollar_figure he then multiplied dollar_figure by the number of years the daouds owned the irvine franchise coming to dollar_figure because dollar_figure was found to be sec_1250 income he presumed that the remaining dollar_figure was capital_gain eventually the parties agreed that the daouds realized only a dollar_figure capital_gain but the commissioner’s determination of sec_1250 income is still at issue d penalties on their return the daouds reported a dollar_figure loss on the sale of kitchen equipment as a result the revenue_agent requested documentation from the daouds substantiating this loss and mr daoud gave the agent a document titled contract that was written on silva mba ii restaurant equipment letterhead the document was a bid from silva listing new equipment and equipment upgrades that the daouds would have to buy before they could sell the irvine wienerschnitzel the total amount of silva’s bid was dollar_figure when the revenue_agent received the bid she noticed a couple of odd things about it the document was signed by edward daoud but the line for michael freed one of the contractor’s partners the terms sec_1250 gain sec_1250 recapture and sec_1250 income refer to the amount of ordinary_income required to be recognized under sec_1250 was blank it also appeared as though the date on the document had been altered to read date her suspicions prompted her to issue a summons to silva silva quickly sent her a list of bids it had made for the daouds’ irvine wienerschnitzel and three canceled checks totaling dollar_figure written by the daouds one of the bids on the list was for dollar_figure and was made on date from this the revenue_agent determined that the document provided by mr daoud had been altered causing her to disallow the kitchen-equipment loss and apply a civil-fraud penalty under sec_6663 for the amount of the deficiency attributable to the kitchen equipment loss and accuracy-related_penalties under sec_6662 for the rest at the end of trial however the commissioner orally moved under rule b to conform the pleadings to the evidence presented he now wants us to attach the civil-fraud penalty to the full amount of the underpayment for both tax years and as an alternative he asks us at least to apply the accuracy-related_penalty under sec_6662 to whatever amount we determine is not subject_to the civil-fraud penalty the daouds did not object to the commissioner’s motion and both parties have specifically addressed the merits of the issue in their briefs ii the trial the daouds were unable to substantiate many of their deductions at trial and mr daoud’s testimony did not help their case mr daoud conceded that he and his wife were not entitled to the loss on the sale of kitchen equipment but he tried to explain why he reported a loss for equipment he had neither bought nor sold he testified that he was unsure how the dollar_figure loss got on his return but he speculated that the bid was mixed up with all the other paperwork on his desk which caused him to enter it into turbo tax by mistake he also testified that the date he recorded on the form_4797 sales of business property as the date that he sold the equipment was simply one that he chose at random after turbo tax prompted him to enter a date he went on to explain that he gave the altered document to the revenue_agent out of panic during the remainder of mr daoud’s direct examination he proffered numerous bits of evidence and explained how each piece substantiated the daouds’ deductions and expenses one of these exhibits included two mileage logs and various receipts from airline hotel and car rental companies mr daoud offered this exhibit to substantiate the travel-expense deductions he claimed for his job search and for the wienerschnitzel restaurants the two mileage logs--especially the dates on them--are particularly interesting on the first entry of the first log mr daoud filled in for the date wrote his destination the business_purpose and the miles driven the log continues sequentially until when just the day and month are noted on the second log the dates start over with and the log again continues sequentially with just the day and month written from until some of the dates appear twice and others do not the commissioner’s counsel wondered why mr daoud had two logs for the same year and during the cross-examination she asked him q a q a are they all for or could you explain that to us it looks like both of them are for and you don’t have one for i may i don’t really know during the next part of her cross-examination the commissioner’s counsel asked mr daoud about his other travel_expenses she questioned him about the dates of specific trips and the corresponding business_purpose for each trip mr daoud explained who interviewed him or described a wienerschnitzel function that he and his wife attended one of the receipts mr daoud was questioned about came from a hotel in lake tahoe the receipt showed that two adults checked into a hotel on date and checked out on the 26th mr daoud explained that this trip was for a wienerschnitzel conference the commissioner’s counsel found it odd and asked q a q would you characterize this as a christmas conference it is not really up to us when they hold it it is when they hold it and we go to it do they typically hold wienerschnitzel conferences over the christmas holidays a occasionally yes they do this is on the request of the franchisees the commissioner’s counsel continued asking mr daoud questions about specific receipts but soon returned to the mileage logs to ask about specific dates listed for example q a q a q a q a q a q a q a and on you went to mission viejo yes and who did you interview with there another employer i don’t really remember the name on you went to santa monica it looks like santa monica okay and on you went to riverside yes and who did you interview with in santa monica i don’t really remember okay but you had an interview yes all these are interview related okay and who did you interview with in riverside give me a second please i believe it was--i believe they are a subsidiary and i don’t remember exactly their name having gotten what she wanted from mr daoud the commissioner’s counsel asked him to compare the dates on the receipts with those on the mileage logs all right mr daoud we have now just gone over some of your travel and i am just curious isn’t it true that you just testified that on date you were on an interview in mission viejo yet you have also testified that on you were in portland it can be something in the morning and something in the afternoon and so you went to both of them possibly okay now what about how you just testified that on that you were in long beach and on were in santa monica and on you were in riverside for interviews yet at the same time you were in korea between and how can that be that’s quite a far distance the korea trip wa sec_2001 this is your ticket to korea correct yes and if you look at the date_of_issue date and not correct it looks like it q a q a q a q a q a through further cross-examination the commissioner’s counsel showed that the mileage logs placed mr daoud in oxnard on the same day he was in toronto in california when he was in illinois at interviews in several california cities when he was apparently in london and in san jose and santa monica when he was shown to be in hawaii mr daoud then conceded that it was possible that the mileage logs reflected two separate years one for and one for but even if we assume that the mileage logs cover both years it would not explain the inconsistences between the logs and mr daoud’s other travel receipts this extraordinarily effective cross-examination substantially undermined mr daoud’s credibility and the value of any of the evidence that he himself created discussion i the commissioner’s motion to amend the pleadings we must first decide whether to grant the commissioner’s motion to conform the pleadings to the evidence presented at trial to let him assert a fraud_penalty for both and see sec_6214 rule b rule b treats an issue as if raised in the pleadings if it was tried with the express or implied consent of the parties see eg 103_tc_525 and ndollar_figure affd 100_f3d_778 10th cir that’s what happened here the daouds failed to object to the commissioner’s motion at trial the facts giving rise to the commissioner’s motion were raised during trial and without objection and both parties addressed the substance of whether the civil-fraud penalty should be applied to the entire and deficiency in their briefs there’s also no surprise here--the evidence on which the commissioner bases his motion comes from mr daoud’s own testimony and the facts stipulated by the parties we will therefore grant the commissioner’s motion and allow him to assert the additional civil-fraud penalties ii substantiation of the disputed schedule c items the parties dispute dollar_figure of schedule c expenses for and dollar_figure for the daouds deducted expenses in multiple categories but we divide them into two expense categories for which the daouds have offered no evidence and expense categories that the daouds actually tried to substantiate we quickly deal with those items that fall into the first category because the commissioner’s determination is presumed correct without further evidence the daouds have not met their burden_of_proof see rule a the daouds therefore have failed to substantiate the disputed portions of the following categories of expenses car and truck depreciation pensions and profit sharing plans utilities legal and professional fees and laundry we next consider whether the daouds have substantiated any of the remaining expenses a cost_of_goods_sold the commissioner says that the daouds aren't entitled to dollar_figure of their cost-of-goods-sold adjustment--the difference between the total cost_of_goods_sold reported on the daouds’ he of course bears the burden of proving that the penalty is warranted by clear_and_convincing evidence see sec_7454 rule b return and the corresponding amount listed on the quicken reports the daouds don't attempt to reconcile this discrepancy instead they argue that the amounts they claimed were reasonable and thus should be allowed in full but we don't believe that the commissioner acted unreasonably in denying less than four percent of the daouds’ claimed cost_of_goods_sold in this is especially true given the fact that the revenue_agent relied on the daouds’ own quicken reports in reaching her conclusion the daouds also tried to substantiate the disputed portion of the cost_of_goods_sold with an exhibit containing page after page of photocopied receipts from grocery stores and wholesale clubs these receipts are of little value without an explanation from the daouds it is impossible for us to distinguish items used at their wienerschnitzels from those used by them personally many of the items on the receipts are household or personal care products or food and drink eg liquor that we find were probably not served or used at their restaurants we therefore sustain the commissioner’s cost-of- goods-sold adjustment for the daouds entered into evidence a number of checks written to their payroll-service company the commissioner allowed the funds paid on these checks as part of cost_of_goods_sold these checks do not therefore substantiate any of the expenses still in dispute b insurance the parties dispute only the cypress restaurant’s insurance expenses for and the commissioner did allow dollar_figure of the dollar_figure amount claimed for and dollar_figure of the dollar_figure amount claimed for but the daouds argue that they are entitled to the full amount and offer invoices from their insurance agent and a policy summary from their insurance carrier according to these documents the insurance premium for the cypress wienerschnitzel in was about dollar_figure the daouds introduced no evidence on their insurance expense although the dollar_figure the commissioner allowed is less than the premiums shown on the documents the daouds have not proven that they paid those premiums we therefore find in favor of the commissioner c mortgage and other interest the parties dispute dollar_figure of the mortgage-interest expense claimed for and dollar_figure for the commissioner disallowed these expenses because the daouds were renters not owners of their wienerschnitzels’ real_estate mr daoud conceded that the mortgage label wasn't proper but said that he had just mistakenly reported as mortgage interest the interest they paid to finance their purchase of restaurant equipment as proof he offered canceled checks totaling dollar_figure written to a credit_union in these checks and mr daoud’s testimony don’t prove that the payments were being made on a business and not a personal loan therefore we find that they failed to substantiate the disputed interest_expenses d equipment lease the commissioner disputes equipment-lease deductions totaling dollar_figure for and dollar_figure for the daouds claim that part of the equipment-lease expense was for an ice machine at their irvine restaurant that cost dollar_figure per month to substantiate this expense they introduced a leasing contract for years other than and canceled checks showing that they made their payments these are the types of records we like to see but the commissioner is also correct that on this point they were superfluous--he had already allowed the ice-machine expense the only evidence the daouds provide to substantiate the rest of their equipment-lease expenses is a stack of canceled checks written to three different banks as with the mortgage- interest_expense they did not provide any additional documentation to show the purpose for those checks and our examination of the quicken reports showed checks written to the same banks for the same amounts also showing up as mortgage interest_expense other interest_expense and misc materials_and_supplies such double-duty doesn’t work the the daouds originally claimed dollar_figure and the commissioner allowed dollar_figure dollar_figure x months leaving the disputed balance of dollar_figure daouds aren’t entitled to claim any of the disputed equipment- lease expenses e lease expense other business property the parties’ only dispute in this category is over the expense of leasing the building and land used by the cypress wienerschnitzel in the commissioner allowed dollar_figure of the dollar_figure claimed the daouds argue that they are entitled to a deduction for the money they paid the franchisor under a common-area maintenance contract about dollar_figure a month but the invoices offered are for the irvine not the cypress store and from not the daouds did not provide us with cypress’s lease or any other evidence showing cypress’s obligation to pay this amount we nevertheless found buried deep within one of the commissioner’s exhibits copies of eight checks drawn on cypress’s bank account and deposited by the building’s lessor five checks are for dollar_figure and three are for dollar_figure we find these checks substantiate eight rent payments made for eight different months in although the daouds cannot fully substantiate their rental expense for the entire year under cohan we can approximate the allowable_amount if we have a reasonable basis to do so 39_f2d_540 2d cir 85_tc_731 therefore we will allow the daouds to claim dollar_figure--the lesser_of the two amounts listed on the checks--for each of the four months not proven directly this is a small victory for the daouds we find substantiation of dollar_figure of their lease expenses for which comes out to be dollar_figure more than the commissioner allowed f repairs the daouds offered copies of checks to prove the disputed repair expenses of dollar_figure for and dollar_figure for three of the checks were written from the irvine wienerschnitzel’s bank account in and their total is less than the amount already allowed by the commissioner for this category the fourth check was written from the daouds’ personal account in and the only evidence offered to explain its purpose is mr daoud’s testimony that it was for repairs we are not persuaded and find that the daouds have not substantiated the disputed repair expenses g supplies included with the receipts previously discussed are ones from home depot and restaurant depot which the daouds argue substantiate their deductions for supplies during his testimony mr daoud claimed that these receipts were for restaurant supplies we do find mr daoud’s claims more_likely_than_not true for the items that he bought at restaurant depot but the things he bought at home depot could just as likely have been used by the daouds at home the daouds’ inability to prove that these items were bought for a business_purpose is not the only problem here--the total amount the commissioner allowed the daouds for supplies is greater than the total amount they claimed on their returns and while dollar_figure is still in dispute for dollar_figure for cypress and dollar_figure for irvine the daouds have not provided any specific proof that these receipts correspond to that amount we again find for the commissioner h taxes licenses the commissioner and the daouds continue to argue over property taxes and licensing fees for the cypress store the commissioner allowed only dollar_figure for and dollar_figure for for the irvine store he allowed dollar_figure for and nothing for even though the daouds did not own the property their wienerschnitzels sat on they claim that both franchise agreements required them to pay property taxes if true this would be a proper business deduction though properly reportable as part of their rental lease expense see sec_162 sec_1_162-11 income_tax regs but here again they produce no on cypress’s schedule c for the commissioner allowed a dollar_figure deduction for supplies even though the daouds claimed only dollar_figure nothing was claimed or allowed for irvine in and for the commissioner allowed dollar_figure of cypress’s dollar_figure supply expense and zero of irvine’s dollar_figure supply expense thus the total deduction allowed by the commissioner for supplies dollar_figure is dollar_figure more than the total deductions taken by the daouds on their returns records for the cypress store and so we find for the commissioner on this issue the daouds did produce invoices for real-property taxes on the irvine store for two fiscal years and the tax_liabilities shown were for dollar_figure and dollar_figure respectively they also provided records showing that their landlord billed them for the irvine property’s taxes plus a copy of a dollar_figure bill from the city of orange for health-service fees invoices by themselves don’t prove payment but the closing statement generated by heritage escrow company documenting the sale of their irvine business in date confirms that they were current on their real-property taxes and health-service fees through the closing date though the documentation is sparse we do find it more_likely_than_not that the daouds paid real_property_taxes totaling dollar_figure in and dollar_figure in we also find it more_likely_than_not that the daouds paid dollar_figure in health-service fees in and dollar_figure in after subtracting what the commissioner previously allowed the daouds are entitled to claim an additional dollar_figure for and dollar_figure for i travel meals and entertainment the daouds argue that they are entitled to deduct dollar_figure in expenses for travel to lake tahoe in and dollar_figure for travel to hawaii for a wienerschnitzel conference in they showed because the daouds sold their business in date the expenses for taxes licenses are less in receipts from these trips and mr daoud testified about the trips’ business_purpose while we believe that the wienerschnitzel organization has conferences we do not believe mr daoud’s testimony that these trips were for those conferences we need corroboration especially given mr daoud’s claim that he and mrs daoud were in lake tahoe on christmas day for a conference even if we credited his testimony on this point sec_274 requires enhanced substantiation for travel_expenses which neither daoud supplied we therefore find that they are not entitled to deduct these travel_expenses the daouds also claim that the numerous restaurant receipts introduced into evidence were for meals with suppliers and other people related to the wienerschnitzel business mr daoud cannot remember the specifics of the meals but he assured us in his testimony that they were for business this testimony also lacks the specificity that sec_274 requires we find that the daouds can’t deduct these meals j other expense sec_1 contracted services to substantiate the deductions for contracted services the daouds offer copies of checks written to various individuals the daouds however failed to explain what the individuals did for them the only explanation they gave is that one of the individuals was a labor contractor who helped out at their irvine store with only the checks and mr daoud’s testimony we are not convinced that the money was spent for a business_purpose therefore we will allow neither the disputed dollar_figure for nor the disputed dollar_figure for pest control the commissioner allowed the daouds almost dollar_figure for pest- control expenses in but the parties still fight over dollar_figure in and an extra dollar_figure in to support their claim the daouds offer invoices from lloyd pest control for dollar_figure billed and dated but they don’t argue that these invoices substantiate expenses disallowed by the commissioner nor do they offer any evidence to substantiate any expense for this category we find for the commissioner on this issue as well trash collection the commissioner allowed the daouds most of their claimed expenses for trash collection including an amount greater than what they claimed on their returns for their cypress store but the daouds say they should still be able to deduct an extra dollar_figure in dollar_figure for the cypress store and dollar_figure for irvine store and dollar_figure in for the irvine store the daouds produced a few invoices billed to the cypress location but the commissioner already allowed an amount greater than the total of the invoices the daouds’ failure to show how the invoices prove any disputed amount forces us to toss this argument we find that the daouds failed to substantiate the disputed trash- collection expense uniforms the disputed uniform expenses are dollar_figure for and dollar_figure for to substantiate these expenses the daouds offer only invoices sent to their cypress wienerschnitzel in the invoices total dollar_figure which is the exact amount the commissioner allowed their cypress store for that year because no other evidence was provided we find that the daouds have not substantiated the disputed portions of the uniform expense iii depreciation_recapture the parties agree that the daouds realized at least dollar_figure of capital_gain on the sale of their irvine wienerschnitzel in so we need to decide only if the daouds are liable for the dollar_figure of sec_1250 gain as we’ve already briefly noted in calculating the daouds’ sec_1250 income the commissioner started out with the purchase_price of the irvine wienerschnitzel in the only argument the daouds make to dispute their liability for sec_1250 gain is that the parties agreed in the stipulation that dollar_figure was the amount of gain that should have been recognized in therefore the commissioner is estopped from asserting any additional gain under sec_1250 but the stipulation states only that the daouds received capital_gain in from the sale of their irvine wienerschnitzel in the amount of dollar_figure it does not stipulate to the overall gain realized on the sale given that this court applies general contract principles when interpreting tax-settlement agreements the daouds’ position is without merit see eg 122_tc_133 parties are bound to the terms agreed upon and not to the premises underlying their agreement 992_f2d_955 9th cir citing 90_tc_753 approximately dollar_figure and divided it over years--the recovery_period for nonresidential_real_property see sec_168 he then calculated that the annual allowable_depreciation under a straight-line method was dollar_figure which when multiplied by the years that the daouds owned the irvine franchise equaled dollar_figure the math works but the reasoning is wobbly sec_1250 applies to real_property depreciable under sec_167 ie used in a trade_or_business other than sec_1245 property see sec_167 sec_1250 sec_1_1250-1 income_tax regs when sec_1250 property is disposed of eg sold or exchanged a taxpayer generally has to recognize as ordinary_income the lesser_of the additional_depreciation or the taxpayer’s gain on the disposition of the property see sec_1250 sec_1_1250-1 income_tax regs additional depreciation--for property acquired after and held for more than one year--is usually the amount of depreciation or amortization claimed by the taxpayer in excess of the amount allowed under a straight-line methoddollar_figure sec_1250 sec_1_1250-2 income_tax regs see eg universal mktg inc the straight-line method requires taxpayers to take depreciation_deductions evenly over an asset’s useful_life or recovery period--roughly the asset’s cost divided by the number of years required by the code see sec_1_167_b_-1 income_tax regs v commissioner tcmemo_2007_305 murry v commissioner tcmemo_1993_471 s ection property is usually a building including its structural_components owned by the taxpayer and used in his trade_or_business see sec_1245 sec_1250 109_tc_21 a leasehold interest in land or a building which is what the daouds held in their irvine wienerschnitzel may also qualify as sec_1250 property sec_1250 sec_1_1250-1 income_tax regs see also 65_tc_1068 but tangible and intangible personal_property used in the taxpayer’s trade_or_business does not--it’s governed by section dollar_figure see sec_1245 hosp corp t c pincite discussing the differences between sec_1250 and sec_1245 property under sec_1245 all deductions for depreciation are recouped as ordinary_income to the extent a taxpayer realizes a corresponding gain on the disposition of his sec_1245 propertydollar_figure see eg sec_1245 74_tc_441 like sec_1250 sec_1245 only applies when a gain is realized the key sec_1245 also includes some real_property used in mining manufacturing and certain service industries see sec_1245 b - c see sec_1245 for the exceptions and limitations distinction between the two sections is that sec_1245 recaptures all depreciation_deductions affecting the adjusted_basis of the property and sec_1250 only recovers additional_depreciation because the code treats sec_1250 and sec_1245 property differently the regulations require gain to be computed separately for each type of property see sec_1_1245-1 sec_1_1250-1 income_tax regs kingsbury t c pincite sec_1_1245-1 income_tax regs states in case of a sale exchange or involuntary_conversion of sec_1245 and non sec_1245 property in one transaction the total amount_realized upon the disposition shall be allocated between the sec_1245 property and the non sec_1245 property in proportion to their respective fair market values the recapture rules for sec_1245 are also usually applied on an asset-by-asset basis see sec_1_1245-1 income_tax regs buffalo tool die t c pincite cf sec_1_1250-5 d iii income_tax regs in this case the commissioner incorrectly assumed that the irvine wienerschnitzel was composed of only sec_1250 property this is evident from the fact that his agent took the aggregate value of the business property in ie the purchase_price and divided it by a recovery_period used only for sec_1250 property but the restaurant was already there in leading us to find that the daouds had bought both sec_1250 and sec_1245 property certainly by much of the irvine franchise’s property fell under sec_1245 eg franchise rights machines equipment and purchased goodwill the commissioner also confused the application of sec_1250 with sec_1245 the commissioner added to the daouds’ ordinary_income the sum of all the depreciation that was calculated under a straight-line method for the period in which they owned the business this is not right sec_1250 gain is realized only if the daouds took more than a straight-line- depreciation deduction see sec_1250 sec_1_1250-1 income_tax regs there is no evidence in the record that suggests the daouds used anything other than a straight-line method when depreciating and amortizing their business’ sec_1250 property the daouds paid rent in equal monthly installments for_the_use_of the land and building and it appears that they claimed depreciation_deductions on their schedule cs only for sec_1245 propertydollar_figure we therefore find that the daouds are not required to recognize any recapture_income under sec_1250 the question of recapture under sec_1245 is a bit more complicated we have consistently held that we will not consider issues which have not been pleaded see eg 64_tc_989 troutman v commissioner the daouds never depreciated their improvements which may or may not qualify a sec_1250 property see sec_1250 sec_1_48-1 income_tax regs 68_f3d_1006 7th cir revg 103_tc_582 tcmemo_2004_32 affd 137_fedappx_70 9th cir but we can sustain the commissioner’s determination for reasons other than those given in the notice_of_deficiency eg 37_tc_411 what distinguishes issues from reasons is that a new issue would alter the evidence presented but a new reason is just a new argument about the existing evidence see eg 124_tc_16 the commissioner neither argued nor determined that a part of the daouds’ deficiency stemmed from sec_1245 recapture and this is not a case where the commissioner used the right rules but labeled it with the wrong section number under sec_1245 the commissioner’s determination would still be amissdollar_figure we therefore find that daouds were not put on notice of the sec_1245 argument and did not know to present evidence or arguments addressing it the daouds did in fact sell some sec_1250 property as part of the sale of their business--for example their leasehold interest in the land and building and possibly some of the leasehold improvements that they had made this means that some of their adjusted_basis and sale proceeds would still need to be allocated between sec_1245 and sec_1250 property this the revenue_agent did not do even then the 39-year recovery_period would not apply intangibles such as purchased goodwill and the right to operate a franchise all have a 15-year deprecia- tion recovery_period sec_197 and the daouds’ equipment and other sec_1245 property that they sold would likely be recov- erable over and years see sec_168 thus we can’t consi- der the dollar_figure amount merely wearing the wrong label to be a reasonable estimate of the sec_1245 gain neither party litigated the issue of sec_1245 gain neither party tried to value the business’s sec_1245 property and neither offered any valuation of the daouds’ sec_1245 property we therefore find in the daouds’ favor on any issue of sec_1245 income iv penalties a fraud penalties sec_6663 imposes a penalty of an amount equal to percent of the portion of the underpayment which is attributable to fraud a taxpayer commits fraud when he evade s taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner has conceded that mrs daoud is not liable for the fraud_penalty and we must determine only mr daoud’s liability to impose a penalty for fraud we must find that the commissioner has proven by clear_and_convincing evidence that an underpayment of taxes occurred and that some portion of the underpayment was due to fraud see sec_6663 rule b it is the second element that is often difficult for the commissioner to prove because he likely does not have direct proof of the taxpayer’s intent this is why we allow the commissioner to prove fraud with circumstantial evidence and reasonable inferences drawn from the facts 91_tc_273 we have identified various indicia of fraudulent intent id pincite these include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments id citing 796_f2d_303 9th cir affg t c memo the commissioner must also prove fraud for each year in issue see 99_tc_202 if the commissioner meets his burden as to any portion of the underpayment then we have to treat the entire underpayment as attributable to fraud except to the extent the taxpayer establishes by a preponderance_of_the_evidence that a portion of the underpayment is not due to fraud sec_6663 fraud for the commissioner has met his burden with respect to the first element of fraud--he has shown that the daouds underpaid their taxes mr daoud even concedes that he wasn't entitled to the loss reported on the sale of kitchen equipment the second element requiring the commissioner to show fraudulent intent at the time the daouds reported the loss is a bit trickier this case is a good example of why we allow the commissioner to prove fraudulent intent using circumstantial evidence and the taxpayer’s entire course of conduct mr daoud claims that he reported the loss by mistake and he asks us to believe that he first learned about it when the revenue_agent brought it to his attention we do not believe him--mr daoud’s credibility suffered during trial his testimony was often suspect and the records he provided have proven not to be what he said they were on many subjects the first indicium of fraud understatement of income can be shown by an overstatement of deductions e g 56_tc_982 affd 470_f2d_87 1st cir for mr daoud reduced the daouds’ income by the dollar_figure kitchen equipment loss more than dollar_figure in unsubstantiated schedule c expenses and more than dollar_figure in unsubstantiated schedule a deductions these deduction overstatements are significant mr daoud was also unable to substantiate expenses and deductions because the daouds kept inadequate records--another indicium of fraud he tried to disguise this shortcoming by throwing piles of documents at the revenue_agent and counsel for the irs these documents are spotty and disorganized they include what appear to be falsified mileage logs and numerous receipts for personal items and almost all of mr daoud’s records proved inadequate to substantiate the deductions and expenses he disputes attempting to conceal fraudulent activity is another indicium of fraud present in this case when asked to substantiate the dollar_figure loss mr daoud gave the revenue_agent the altered bid that he was trying to pass off as a contract for the purchase of equipment he claims that he gave the document to the revenue_agent because he panicked after finding out about his mistake this story does not help his cause whatever his reasoning he was trying to conceal his true income from the commissioner and that shows fraud further evidence of fraud and perhaps the most damaging is mr daoud’s implausible explanation of how the dollar_figure loss got onto his return he asks us to believe that while preparing his return he found a bid among his tax papers and he mistakenly entered it into turbo tax in a way that reduced his income by dollar_figure then months later upon realizing his mistake he found the bid again altered it and gave it to the revenue_agent to substantiate the loss because he panicked this is an implausible story mr daoud was actively negotiating for other bids from silva when the alleged mistake took place so he was familiar with the document the daouds didn’t sell any equipment in and why wouldn’t he recognize his mistake when he completed the return and discovered that all they owed in taxes was dollar_figure in self-employment_tax the final indicium of fraud present in this case is the daouds’ failure to make estimated_tax payments in the only tax_payments they made were those that ameritech withheld with so many of the indicia of fraud present we find that the commissioner has met his burden and proved by clear_and_convincing evidence that a portion of the daouds’ underpayment was due to fraud we will therefore treat the daouds’ entire underpayment as fraudulent see sec_6663 this shifts the burden to mr daoud to prove that some portion of that underpayment was not attributable to his fraud he argues and we agree that the deduction he reported for the jewelry he gave to his wife was not a result of fraud he identified the jewelry on the return as gift to spouse this deduction shows disregard for the tax rules but not fraudulent conduct as for the rest of the underpayment mr daoud hasn’t tried to show that any other portion of it was not attributable to fraud beyond arguing that his records substantiate his deductions and expenses fraud for in his brief the commissioner attempts to conflate the penalty issue for and arguing the evidence of fraud without referring to the particular tax_year he is addressing but we can’t impute or presume fraud--it must be established by independent evidence for each tax_year see eg niedringhaus t c pincite 92_tc_661 thus we next look to see if there is clear_and_convincing evidence of an underpayment attributable to fraud for the commissioner did establish the first element there clearly was an underpayment in the parties have even stipulated the fact that the daouds should have reported the capital_gain realized on the sale of their irvine franchise and as previously determined the daouds did take schedule c deductions in to which they were not entitled as to the issue of fraudulent intent we look at the various badges_of_fraud the first one an understatement of income is shown by mr daoud’s unsubstantiated job search and schedule c expenses and his failure to report the gain realized when the daouds sold their irvine business mr daoud also failed to make estimated_tax payments in another indicium of fraud but these transgressions could also reflect mere negligence or a disregard of the code and regulations the commissioner argues that mr daoud’s education and experience elevate these omissions to fraud the commissioner however does not allege and the record does not suggest that mr daoud had any expertise or specialized knowledge in tax law we are not persuaded by the commissioner’s argument that mr daoud’s general intelligence and prior experience of being audited are enough to prove an intent to evade taxes the commissioner also alleges that mr daoud tried to conceal his income in by burying the sale of the irvine franchise as a loss on schedule d-1 following the list of stock sales we are unpersuaded mr daoud although incorrectly did disclose the sale of the irvine business on the returns moreover the way he reported the sale shows an attempt to disclose information not conceal it the commissioner also points to mr daoud’s testimony regarding the mileage logs as proof of fraudulent intent mr daoud however did not use the mileage logs to substantiate any of hi sec_2001 deductions he testified that the mileage logs were exclusively for and only after the commissioner’s effective cross-examination did mr daoud suggest that it was possible that some of the notations on the mileage logs were for this does not show an intent to evade hi sec_2001 taxes and in fact his not relying on it to shrink hi sec_2001 tax bill shows the opposite and the commissioner does not allege any other misleading statements were made by mr daoud about hi sec_2001 return we can’t help but find that mr daoud kept inadequate records and was not always cooperative with the irs for both years but poor bookkeeping and frostiness toward irs agents do not necessarily prove fraudulent intent see terrell equip co v commissioner tcmemo_2002_58 piekos v commissioner tcmemo_1982_602 the irs does argue that mr daoud had a pattern of underreporting his income and overstating his deductions but a pattern of two years is thin soup and not enough to let us find clear_and_convincing evidence of fraud for see 577_f2d_1206 5th cir finding that even a consistent and substantial_understatement of income is insufficient by itself to support a finding of fraud the commissioner does not allege and the evidence does not suggest that mr daoud fabricated destroyed or concealed documents related to hi sec_2001 return given the weight of the evidence we conclude that the commissioner has failed to carry his burden of proving by clear_and_convincing evidence that any part of the underpayment was a result of fraud b sec_6662 accuracy-related_penalty on the portion of the daouds’ deficiency not subject_to sec_6663 the commissioner seeks a 20-percent accuracy-related_penalty under sec_6662 because of negligence disregard of the rules or regulations or a substantial_understatement_of_income_tax the commissioner also wants mrs daoud to be liable for an accuracy-related_penalty on the portion of the underpayment already subject_to mr daoud’s civil-fraud penalty an accuracy- related penalty however cannot be imposed on one spouse where the other one is liable for fraud see eg zaban v commissioner tcmemo_1997_479 unlike the fraud_penalty which is imposed on each spouse separately the accuracy-related_penalty applies jointly and severally see talmage v commissioner tcmemo_2008_34 affd without published opinion aftr 2d ustc par big_number 9th cir aflalo v commissioner tcmemo_1994_596 thus to impose an accuracy-related_penalty on mrs daoud when her husband is liable for fraud is impermissible stacking see eg zaban tcmemo_1997_479 therefore we need to decide only whether the jewelry deduction and the daouds’ underpayment will be penalized under sec_6662 once the commissioner provides some evidence of negligence disregard of the code and regulations or a substantial_understatement the burden of proving that the commissioner got his penalty determination wrong shifts to the taxpayer see rule a 116_tc_438 a taxpayer can shoulder this burden by showing that under all the facts and circumstances he acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs negligence as the regulations define it is the failure to make a reasonable attempt to prepare one’s tax returns keep adequate books_and_records substantiate items properly or otherwise comply with the code sec_1_6662-3 income_tax regs disregard of the rules includes careless reckless or intentional disregard of the code provisions or regulations sec_1_6662-3 income_tax regs and an understatement is substantial if it is more than dollar_figure or percent of the tax required to be shown on the return whichever is greater sec_6662 we find that mr daoud clearly disregarded the rules when he deducted the cost of jewelry given to his wife in as a business_expense the daouds don't argue otherwise the daouds also claimed excessive schedule c expenses on their return which they were unable to substantiate disregarding the requirements of sec_162 and sec_274 the fact that the quicken reports do not match the amounts claimed on their returns buttresses our finding that these taxpayers were negligent in keeping their records and preparing their returns see 583_f2d_1088 9th cir affg tcmemo_1975_293 the daouds also ignored the depreciation deducted in prior years when calculating the adjusted_basis of their irvine business see bissey v commissioner tcmemo_1994_540 we therefore find them liable for a negligence_penalty on their underpayment we also believe that we can sustain the sec_6662 penalty on the distinct ground that the daouds substantially understated their income_tax if as appears likely their understatement of income_tax as calculated under rule exceeds the greater of dollar_figure or percent of the tax required to be shown on their return the commissioner has succeeded in defending the sec_6662 penalty on this alternative ground the accuracy-related_penalty does not apply if the taxpayer had reasonable_cause and acted in good_faith sec_6664 but the daouds failed to present any evidence or make any arguments addressing this defense we therefore find that the accuracy-related_penalty applies to the jewelry deduction they took in and to the full amount of their underpayment an order granting respondent’s oral motion to conform the pleadings to the proof will be issued and decision will be entered under rule
